                3:13-cr-30038-SEM-TSH # 75   Page 1 of 13
                                                                                 E-FILED
                                                   Tuesday, 10 August, 2021 04:48:03 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
            Plaintiff,    )
                          )
    v.                    )                  Case No. 13-30038
                          )
NATHANIEL GARECHT,        )
                          )
            Defendant.    )
                          )

                              OPINION

     Before the Court are Defendant Nathaniel Garecht’s pro se

Motion for Compassionate Release (d/e 64) and Supplemental

Motion for Compassionate Release (d/e 69) pursuant to 18 U.S.C. §

3582(c)(1)(A). Because Defendant has not exhausted his

administrative remedies as required by statute, the motions are

DENIED.

                          I.jBACKGROUND

     On November 26, 2013, Defendant pled guilty to the

distribution and possession of cocaine with intent to distribute in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Gov’t Resp. 1.

Additionally, Defendant pled guilty to possession of a firearm in



                             Page 1 of 13
                  3:13-cr-30038-SEM-TSH # 75   Page 2 of 13




furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A)(i). Id.

      On February 24, 2014, Defendant was sentenced to 180

months of imprisonment, followed by a 5-year term of supervised

release. Def.’s Suppl. Mot. 1. Defendant is currently serving his

sentence at FCI Seagoville, Texas and is projected to be released on

April 9, 2026. Def.’s Suppl. Mot. 2. On June 11, 2021, Defendant

filed a pro se motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i) seeking a reduction in his sentence based on COVID-

19 and his chronic health conditions. Def.’s Pro Se Mot. 1.

     On June 25, 2021, Defendant’s appointed counsel filed the

Supplemental Motion for Compassionate Release now before the

Court. Def.’s Suppl. Mot. 1. Defendant requests a time served

sentence following a term of home confinement as a condition of

supervised release. If released from custody, Defendant proposes to

reside with his grandmother in Springfield, Illinois.

     Defendant’s Supplemental Motion for Compassionate Release

states that Defendant suffers from several chronic health conditions

including diabetes, high cholesterol, high blood pressure, coronary

artery disease, and a history of heart attacks. Def.’s Suppl. Mot 4.


                              Page 2 of 13
                 3:13-cr-30038-SEM-TSH # 75   Page 3 of 13




These chronic health issues place Defendant at high risk of

complications if he contracts COVID-19. Id. at 5. Defendant

argues that the high number of COVID-19 cases at FCI Seagoville,

Texas and the facility’s inability to follow the Centers for Disease

Control’s (CDC) recommended guidelines are “extraordinary and

compelling” reasons warranting a reduction in sentence. Id. at 9-

10. Furthermore, Defendant states that because of his allergies to

sulfa drugs, high risk for thrombosis, and previous myocardial

infarction, he cannot be vaccinated due to the possibility of rare

side effects. Id. at 4.

     The Government argues the Court should deny Defendant’s

motion because he has not exhausted his administrative remedies

as required by statute. Gov’t Resp. 7-8. Additionally, the

Government claims Defendant cannot establish the burden of

proving an “extraordinary and compelling” reason for release

because he has previously contracted and recovered from COVID-

19 and refused the Moderna COVID-19 vaccine. Gov’t Resp. 7-12.

Finally, the Government argues that Defendant remains a danger to

other “persons and the community” based on his conviction and the

disciplinary infractions he has incurred while in the custody of the


                             Page 3 of 13
                 3:13-cr-30038-SEM-TSH # 75   Page 4 of 13




Bureau of Prisons (BOP). Id. at 14. The Government has also filed

a Notice of Additional Authority, d/e 73, alerting the Court to the

Seventh Circuit’s recent decision in United States v. Broadfield,

2021 WL 30768863 (7th Cir. Jul. 21, 2021).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting


                             Page 4 of 13
                3:13-cr-30038-SEM-TSH # 75   Page 5 of 13




thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Government has timely objected to Defendant’s

compassionate release request on the grounds that Defendant has

failed to exhaust his administrative remedies. Gov’t Resp. 5. The

Seventh Circuit has held that the exhaustion requirement of 18

U.S.C. § 3582(c)(1)(A) “is a mandatory, claim-processing rule and

therefore must be enforced when properly invoked.” United States

v. Sanford,” 986 F.3d 779 (7th Cir. 2021).



                             Page 5 of 13
                 3:13-cr-30038-SEM-TSH # 75   Page 6 of 13




     Thus, before the Court can consider the extraordinary and

compelling reasons for release advanced by Defendant, or the

application of the 18 U.S.C. § 3553(a) factors, the Court must

decide the threshold issue of whether Defendant has satisfied the

statutory exhaustion requirement. Cf. United States v. Gunn, 980

F.3d 1178, 1179 (7th Cir. Nov. 20, 2020) (classifying exhaustion

requirement as “affirmative defense” rather than a jurisdictional

requirement.). The requirement to exhaust administrative remedies

before seeking relief from the courts protects administrative agency

authority and promotes efficiency. See Woodford v. Ngo, 548 U.S.

81, 89 (2006).

     In Defendant’s pro se Motion for Compassionate Release, he

states that he submitted a request for compassionate release to the

warden of his facility, which was denied. Def.’s Pro Se Mot. 7.

Defendant’s Supplemental Motion for Compassionate Release states

that Defendant submitted a request for compassionate release to

the “Warden of his facility during his transfer to FCI Seagoville,

while housed at the Oklahoma transfer facility. Def.’s Suppl. Mot.

2. According to the Supplemental Motion, Defendant has not yet

received a response from the warden about his request. Suppl.


                             Page 6 of 13
                 3:13-cr-30038-SEM-TSH # 75   Page 7 of 13




Mot. 2. The Supplemental Motion further states that Defendant

submitted a second request with the warden of FCI Seagoville on

June 21, 2021. Id. The Supplemental Motion does not say whether

Defendant received a response to his second request. In the

Government’s Response, the Government states that “[a]ccording to

BOP records, Mr. Garecht has not filed a request for sentence

reduction to the Warden of any of his current or past institutions.”

Gov’t Resp. 4.

     In United States v. Warren, the defendant told his attorney he

had submitted a compassionate release request to the warden of

FCI Tucson in March 2021 and never received a response. United

States v. Warren, No. 03-20004, at R.266 at 2-3 (C.D. Ill. Apr. 30,

2021). The BOP advised the Government that the Defendant had

not submitted a requested application for compassionate release to

the warden, and the defendant presented no evidence to the

contrary. Id. The court held that the defendant failed to establish

he properly exhausted administrative remedies, and Defendant’s

motion for compassionate release was denied. Id.

     Like the defendant in Warren, here Defendant claims he

submitted a request for compassionate release to the warden at FCI


                             Page 7 of 13
                3:13-cr-30038-SEM-TSH # 75   Page 8 of 13




Seagoville, Texas, but BOP has no record of such a request. See

Warren, No. 03-20004, at R.266 at 2-3. Further, BOP does not

have any record of Defendant requesting release from any prior

facility where Defendant was incarcerated. Gov’t Resp. 4.

Defendant has provided only his bare assurance that he has

exhausted his administrative remedies, and like the defendant in

Warren, who provided nothing else to support his claim, here

Defendant has provided no evidence of such a request. See Warren,

No. 03-20004, at R.266 at 2-3. Defendant’s Supplemental Motion

states that the Defendant’s request for compassionate release had

not received a response from the warden, while Defendant's pro se

motion states that the warden denied Defendant compassionate

release. Def.’s Suppl. Mot. 2; Def.’s Pro Se Mot. 7. BOP has no

record of any requests, Defendant did not file a copy of the request,

and he did not file any denial from the warden. Absent contrary

evidence from Defendant, the Court accepts the Government’s

representation that BOP has no record of a request for

compassionate release from Defendant.

     Furthermore, in United States v. Broadfield, the defendant

applied for compassionate release under 18 U.S.C. § 3582(c)(1)(A),


                            Page 8 of 13
                  3:13-cr-30038-SEM-TSH # 75   Page 9 of 13




claiming that he was at risk for contracting COVID-19 in prison

because of his asthma and other breathing issues. United States v.

Broadfield, No. 20-2906, 2021 WL 3076863, at *2 (7th Cir. July 21,

2021). The Seventh Circuit concluded in Broadfield that the

defendant had not met the burden of showing an “extraordinary

and compelling” justification for release after he had refused a

vaccination for COVID-19. Broadfield, 2020 WL 3076863 at *4.

The defendant asserted he had an allergic reaction to vaccines

without providing medical records or evidence of his claim but

alleged he had an allergic reaction after taking penicillin and

bupropion. Id. The Seventh Circuit reasoned, “[t]he federal

judiciary need not accept a prisoner’s self-diagnosed skepticism

about the COVID-19 vaccines as an adequate explanation for

remaining unvaccinated, when the responsible agencies all deem

vaccination safe and effective.” Id. The Seventh Circuit, in

Broadfield explained that a prisoner who presents evidence that he

is unable to receive the vaccine can resort to 18 U.S.C. §

3582(c)(1)(A) for relief.

     18 U.S.C.§ 3582(c)(1)(A) states that defendants denied

compassionate release by BOP or who have not received a response


                              Page 9 of 13
                   3:13-cr-30038-SEM-TSH # 75   Page 10 of 13




from BOP within 30 days of submitting the release, may file a

motion for compassionate release in federal district court. If the

district court concludes there is an extraordinary and compelling

reason that warrants reduction in time, the court may grant

compassionate release. However the Seventh Circuit has held that

for “the vast majority of prisoners, the availability of a vaccine

makes it impossible to conclude that the risk of COVID-19 is an

‘extraordinary and compelling’ reason for immediate release.” Id. at

*5.

         Additionally, in United States v. Ugbah, the Seventh Circuit

repeated that most “prisoners who have access to a vaccine cannot

use the risk of COVID-19 to obtain compassionate release.” United

States v. Ugbah, No. 20-3073 at *3 (7th Cir. July 21, 2021). The

Seventh Circuit further elaborated that the defendant never

“contended that he is medically unable to receive or benefit from the

available vaccines.” Ugbah, No. 20-3073 at *3 (“[V]accines provide a

much better defense against infection than any judicial order could

do.”).

         Here, Defendant has provided no medical evidence that he is

“medically unable to receive or benefit from the available vaccines.”


                               Page 10 of 13
                3:13-cr-30038-SEM-TSH # 75   Page 11 of 13




See id. Defendant’s pro se motion states that Defendant previously

had an allergic reaction to a flu vaccine, and Defendant’s

Supplemental Motion states that he cannot obtain the COVID-19

vaccine because of the possibility rare side effects due to

Defendant’s history of cardiac issues. The only medical record

pertaining to vaccination that has been filed though is Defendant’s

COVID-19 vaccine consent form which only shows that Defendant

declined to receive the vaccination. But the consent form does not

provide a reason for the refusal. Nothing in the record reflects that

BOP medical staff counseled Defendant that he should not receive

the vaccine due to the risk of side-effects or allergic reaction. The

absence of a sound medical explanation for refusing the vaccine

leaves the Court with nothing but Defendant’s “self-diagnosed

skepticism about the COVID-19 vaccines.” See Broadfield, 2020

WL 3076863 at *4. Absent such evidence, in light of the Seventh

Circuit’s decisions in Broadfield and Ugbah, Defendant cannot

establish extraordinary and compelling reasons justifying

compassionate release.

     Lastly, Defendant previously contracted COVID-19 and tested

positive on October 28, 2020 but was reported to be asymptomatic


                            Page 11 of 13
                3:13-cr-30038-SEM-TSH # 75   Page 12 of 13




just three days after testing positive. BOP Medical Records at Page

ID 129 (d/e 68). Ten days after testing positive for COVID-19,

Defendant remained asymptomatic and met the CDC criteria for

release from isolation. Probation’s Mem. 1, d/e 67.

     In United States v. Bartlett, the defendant—who suffered from

asthma and obesity—requested compassionate release due to

testing positive for COVID-19. United States v. Bartlett, No. 13 CR

463-1, 2021 WL 54024, at *1 (N.D. Ill. Jan. 6, 2021). The court

reasoned that the defendant previously having and recovering from

COVID-19 “cut[ ] against granting the relief he requests.” Id. at *3.

Here, Defendant also previously contracted and appears to have

fully recovered from COVID-19. The BOP Health Services note

states that Defendant never needed the use of “fever reducing

medication” and ten days had passed since symptoms first

appeared. BOP Medical Records at Page ID 129 (d/e 68). While in

isolation for COVID-19 Defendant did not have a temperature above

100 degrees Fahrenheit and never suffered from cough, shortness

of breath, fatigue, body aches, sore throat, or other common

COVID-19 symptoms. BOP Medical Records at Page ID 128 (d/e

68). Therefore, the fact that Defendant fully recovered from COVID-


                            Page 12 of 13
               3:13-cr-30038-SEM-TSH # 75   Page 13 of 13




19 and suffered from a mild case of COVID-19, despite having

health issues, cuts against his argument that he should be released

due to health concerns related to COVID-19.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Nathaniel

Garecht’s pro se Motion for Compassionate Release (d/e 64) and

Supplemental Motion for Compassionate Release (d/e 69) are

DENIED.



ENTER: August 6, 2021

                          /s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 13 of 13
